DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34-36, 38, 46-52, 54-62 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record being Narasimha et al. US 20150016428 and Ghasewmzadeh et al. US 20150289141.  Narasimha discloses user equipment communicates D2D with another UE using uplink radio resources, first UE receives a downlink signal from a base station and determines the reception time, the UE also receives a timing advance for uplink communication and based on the reception time and the timing advance, the UE determines an uplink transmission time.  Ghasewmzadeh discloses radio resource management and the transmission of a UL radio frame number i from the UE starts (N.sub.TA+N.sub.TA offset).times.T.sub.S seconds before the start of a corresponding DL radio frame at the UE, where N.sub.TA offset=624 for frame structure type 2.  
Regarding claim 34, prior art of record does not disclose, in single or in combination, A user equipment (UE), comprising: one or more antennas; and communication circuitry, coupled with the one or more antennas, the communication circuitry to transmit, via at least one of the one or more antennas, a device-to-device (D2D) subframe to another UE at a Timing (T) ahead of a downlink reference time (T1) with a Timing Advance (TA), where T= (T1-TA) and the downlink reference time is associated with a serving cell provided by a base station with which the UE is communicatively coupled, and wherein the D2D subframe does not include a last data symbol of the subframe in combination with other limitations of the claim.
Regarding claim 50, prior art of record does not disclose a user equipment (UE), comprising: one or more antennas; and communication circuitry, coupled with the one or more antennas, the communication circuitry to receive, via at least one of the one or more antennas, a device-to-device (D2D) subframe from another UE at a Timing (T) ahead of a downlink reference time (T1) with a Timing Advance (TA), where T= (T1-TA) and the downlink reference time is associated with a serving cell provided by a base station with which the UE is communicatively coupled, and wherein the D2D subframe does not include a last data symbol of the subframe in combination with other limitations of the claim.
Regarding claim 58, prior art of record does not disclose a processor for a user equipment (UE), the processor comprising: circuitry configured to execute one or more instructions to perform operations comprising: communicating, via one or more antennas of the UE, a device-to-device (D2D) subframe from another UE at a Timing (T) ahead of a downlink reference time (T1) with a Timing Advance (TA), where T= (T1-TA) and the downlink reference time is associated with a serving cell provided by a base station with which the UE is communicatively coupled, and wherein the D2D subframe does not include a last data symbol of the subframe in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468